Case 3:16-cv-00460-DJH-RSE Document 75 Filed 06/26/20 Page 1 of 2 PageID #: 734




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 PERCY BROWN,                                                                              Plaintiff,

 v.                                                        Civil Action No. 3:16-cv-460-DJH-RSE

 LOUISVILLE JEFFERSON COUNTY
 METRO GOVERNMENT, et al.,                                                              Defendants.

                                             * * * * *

                                              ORDER

        Defendants Gary Alcorn and David Sanford move for judgment on the pleadings in this

 § 1983 action, arguing that Plaintiff Percy Brown has again failed to allege adequate facts to

 support his claims against them. (Docket Nos. 71, 72) The Court previously found that Brown’s

 original complaint “clearly failed to state a claim” against either Alcorn or Sanford. (D.N. 43,

 PageID # 458) As the Court explained in its September 27, 2017 Memorandum Opinion and

 Order, “[t]o avoid dismissal of his § 1983 claims, Brown ‘must allege, with particularity, facts

 that demonstrate what each defendant did to violate the asserted constitutional right’[; t]he Court

 ‘cannot ascribe the acts of all Individual Defendants’ . . . ‘to each individual defendant.’” (Id.

 (citations omitted))   The Court agrees with Alcorn and Sanford that Brown’s amended

 complaint—which contains just one substantive allegation regarding Alcorn and little more as to

 Sanford (see generally D.N. 54)—fails to state a plausible claim for relief against either of them.1

 See Jackson v. City of Cleveland, 925 F.3d 793, 806 (6th Cir. 2019) (citations omitted)

 (explaining that a motion for judgment on the pleadings is subject to the same standard as a


 1
   The only purported wrongdoing by either defendant is found in Brown’s conclusory allegation,
 “[u]pon information and belief,” that “Sanford did not inform any of his supervisors that a plan
 to frame Mr. Brown for various violent offenses had been agreed upon between himself and the
 other defendants.” (D.N. 54, PageID # 637) The amended complaint contains no facts to
 support the assertion that Sanford was a party to such an agreement.
                                                  1
Case 3:16-cv-00460-DJH-RSE Document 75 Filed 06/26/20 Page 2 of 2 PageID #: 735




 motion to dismiss for failure to state a claim). Notably, Brown does not argue otherwise; he filed

 no response to either motion. Accordingly, and the Court being otherwise sufficiently advised, it

 is hereby

        ORDERED that the motions for judgment on the pleadings by Alcorn (D.N. 71) and

 Sanford (D.N. 72) are GRANTED.             Brown’s claims against Alcorn and Sanford are

 DISMISSED with prejudice. The Clerk of Court is DIRECTED to terminate Gary Alcorn and

 David Sanford as defendants in the record of this matter.

        This Order does not affect Brown’s claims against any other defendant.

        June 25, 2020




                                                        David J. Hale, Judge
                                                     United States District Court




                                                 2
